Citation Nr: 0320956	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-41 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from September 
1944 to July 1946 and in the Air Force from May 1951 to 
September 1951.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for a respiratory disorder.

In November 1996, the veteran testified at a hearing before 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.


REMAND

The veteran contends that his respiratory disorder is due to 
his in service exposure to asbestos.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.  

The VCAA applies to the present claim because the formal 
claim was filed in March 1995, before the date of enactment 
of the VCAA, and the claim is still pending. 

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because VA has not yet 
notified the veteran of the VCAA.  

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 C.F.R. § 5103A(b)(1), (2).

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103(A)(b)(1), (2).

Upon review of the claims file, the Board finds that another 
VA examination is necessary for the purpose of determining if 
the veteran's current respiratory condition is a result of in 
service exposure to asbestos.  

In this regard, the Board notes that the veteran has not been 
diagnosed with asbestosis; however, in a statement dated 
April 1995, the Bureau of Naval Personnel stated that the 
veteran may have been exposed to asbestos during his Naval 
Service between September 1944 and June 1946.  In the August 
1996 statement of the case the RO conceded that the veteran 
was exposed to asbestos during Naval Service.  

In an August 1975 private medical record, Dr. R. Y., 
describing x-ray findings, wondered whether the veteran had 
ever worked with asbestos.  In a September 1975 record, Dr. 
R.Y. again wondered whether the thickening of the pleura in 
the veteran's chest wall was due to asbestos exposure.

In a July 1994 surgical pathology report, Dr. D. C. indicated 
that the veteran has multiple unilateral pleural based 
lobulated masses and diagnosed paucicellular dense fibrous 
connective tissue with focal calcification and ossification 
consistent with pleural plaque and reactive mesothelial 
cells, skeletal muscle, and fibroadipose tissue present.  

The June 1995 VA examination and chest x-ray studies reveal 
that the veteran has bilateral pleural scars, left upper lobe 
and left lower lobe nodules, pleural plaque and 
calcification, and increased interstitial markings.  The VA 
diagnosed, inter alia, "possible asbestos[is]."  It is also 
noteworthy to mention that the veteran had a pre-service 
history of working in a shipyard.  See VA Adjudication 
Procedure Manual M21-1, Part VI, 7.21(b)(2) (2002).

The facts in the instant case raises a medical question as to 
whether the veteran currently has a respiratory disorder 
which is related to service, including to asbestos exposure 
in service.  Thus, the veteran should be scheduled for a VA 
examination to include an opinion.

Moreover, the veteran should be given an opportunity to 
submit medical evidence in support of his claim which is not 
already of record.

Accordingly, this matter is remanded to the RO for the 
following action: 

1.	The RO should send the veteran a 
VCAA letter.

2.	The RO should schedule the veteran 
for a VA pulmonary examination in 
order to determine the nature and 
etiology of all respiratory 
disorders.  In this regard, the 
examiners should address the 
following:  
(a)	Identify all current 
respiratory disorders. 
(b)	Provide a medical opinion as to 
whether any respiratory 
disorder(s) found are at least 
as likely as not related to the 
veteran's period of Naval 
Service from September 1944 to 
July 1946, including to 
asbestos exposure in service.
The examiner should give a complete 
rationale for the opinion.  The 
opinion should be based on medical 
principles, examination findings, 
and historical records (including 
those which show that the veteran 
had a history of smoking, may have 
had exposure to asbestos while 
working in a shipyard for 
approximately six months to a year 
prior to service, and a history of 
being exposed to asbestos in 
service).
The claims folder should be made 
available to the examiner for review 
in conjunction with the examination, 
and the examiner should acknowledge 
such review in the examination 
report.  

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of 
record, including all new evidence, 
and readjudicate the issue of 
entitlement to service connection 
for a respiratory disorder.  If all 
the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be 
furnished to the veteran and his 
representative.  They should be 
afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


